Citation Nr: 0534043	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of gynecomastia, status post 
mastectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
thumb and chest disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision and an April 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.
 
Procedural history 

The veteran served on active duty from August 1970 to August 
1973.

In an August 1986 rating decision, service connection was 
granted for gynecomastia, status post left mastectomy; a 
noncompensable (zero percent) disability rating was assigned.  
In a June 1997 rating decision, a 10 percent disability 
rating was assigned for the disability.  

In the August 2000 rating decision, the RO denied a rating in 
excess of 10 percent for gynecomastia, status post 
mastectomy.  The veteran disagreed with the August 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2001.

In a November 2001 statement on behalf of the veteran, the 
veteran's representative expressed a desire to obtain 
entitlement to service connection for bilateral carpel tunnel 
syndrome as secondary to service-connected disabilities.  An 
April 2002 VA letter to the veteran denied entitlement to 
service connection for bilateral carpel tunnel syndrome 
because evidence requested from the veteran in February 2002 
had not been received by VA.  A letter expressing 
disagreement, dated in June 2002, was added to the file in 
February 2003.

In February 2003, the veteran testified at a hearing which 
was chaired by the undersigned Veterans Law Judge at the VA 
office in San Antonio, Texas.  
A transcript of the hearing has been associated with the 
veteran's claims folder.

In July 2003, the Board determined that the veteran had filed 
a timely NOD on the issue of service connection for bilateral 
carpal tunnel syndrome.  The Board remanded the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome for the issuance of a (Supplemental) Statement of 
the Case.  The Board also remanded the claim for an increased 
disability rating for gynecomastia for further development.

On September 7, 2005, the VA Appeals Management Center (AMC) 
issued a Supplemental Statement of the Case (SSOC) on the 
issues of an increased disability rating for gynecomastia, 
status post left mastectomy, and service connection for 
bilateral carpal tunnel syndrome.  

The issue of service connection for bilateral carpal tunnel 
syndrome is addressed in the REMAND portion of this decision 
and is REMANDED to the RO via the AMC.


FINDINGS OF FACT


1.  The medical evidence of record demonstrate that the 
veteran's residuals of gynecomastia, status post mastectomy, 
are manifested  by some loss of deep fascia or muscle 
substance and a complaint of a pulling discomfort and a 
tender scar. There is no loss of power or weakness in the 
left upper extremity and no evidence of an inability to keep 
up with work requirements.  Tests of strength and endurance 
compared with the right side do not show positive evidence of 
impairment

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a gynecomastia, status post mastectomy, so as to 
render impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent disability rating 
for an injury to Muscle Group III as a residual of 
gynecomastia, status post mastectomy, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5303 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residual scar from gynecomastia, status post 
mastectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

3.  The criteria for referral for increased disability rating 
for gynecomastia, status post mastectomy, on an extra-
schedular basis is not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected residuals of gynecomastia, status post 
mastectomy, currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue of an increased 
rating for service-connected residuals of a gynecomastia, 
status post mastectomy.  The Board observes that the veteran 
was informed in the August 2000 rating decision, the January 
2001 statement of the case, and the SSOC's issued in May 
2001, March 2002, and September 2005, of the relevant law and 
regulations pertaining to his claim. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
February 2001, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence that his residuals of a 
gynecomastia, status post mastectomy, "had increased in 
severity."  February 20, 2001, letter, at page 1.  
Specifically, he was advised that VA would make reasonable 
efforts to help the veteran obtain any records relevant to 
his claim.  Later in another VCAA letter in March 2001, he 
was told that VA will try to help him get medical records, 
employment records, or records from Federal agencies.  More 
specifically, in an another VCAA letter dated in August 2003, 
the veteran was advised that VA would obtain relevant federal 
government records, including his service records, VA Medical 
Center records, and records from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, and current or former employers.  In both the 
March 2001 and August 2003 VCAA letters, the veteran was, 
however, informed that "[i]t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency." (emphasis in 
the original August 14, 2003, letter)  August 14, 2003, 
letter, page 3; see also March 30, 2001, page 1.  Moreover, 
in the February 2001 VCAA letter, the veteran was advised to 
"provide us with medical evidence showing that your service 
connected Gynecomastia, Status Post Mastectomy, has increased 
in severity."  February 20, 2001, letter, page 1. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the August 2003 VCAA 
letter requested a response by within 30 days from that 
letter, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the February 2001, March 2002, and 
August 2003 VCAA letters.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, since the veteran's claim was initially 
adjudicated by the RO in August 2000, prior to the enactment 
of the VCAA, compliance with the notice provisions of the 
VCAA was both a legal and practical impossibility.  VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. 

Subsequent to the enactment of the VCAA, the veteran's claim 
was adjudicated by the RO and the VA AMC, following the 
issuances of VCAA letters in February 2001, March 2001, and 
August 2003, and after the veteran and his representative 
were allowed the opportunity to present evidence and argument 
in response.  See the SSOC's issued in May 2001, February 
2002, and September 2005.  The Board accordingly finds that 
there is no prejudice to the veteran.  Moreover, the veteran 
has not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and the reports of VA 
examinations, which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  He requested, and 
was accorded, a Travel Board personal hearing before the 
undersigned Veterans Law Judge, the transcript of which is 
associated with his claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

In the June 1997 rating decision, the RO rated the service-
connected residuals of a gynecomastia, status post 
mastectomy, as 10 percent disabling under Diagnostic Codes 
5302-7804 [muscle injury, Group II-tender and painful scar].  
The 10 percent rating which was assigned was based on the 
RO's belief that the criteria for tender or painful scar best 
fit the veteran's disability.  See 38 C.F.R. § 4.27 (2003) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  In the August 
2000 rating decision which forms the basis for this appeal, 
the RO continued rating the disability as 10 percent 
disabling under that hyphenated code.  

The Board will separately set out the schedular criteria 
potentially applicable to the muscle injury aspects of the 
veteran's disability and those potentially applicable to his 
scar. 

(i.) Muscle injury

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2005).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

Diagnostic Code 5302 pertains to muscle group II, the 
function of which consists of depression of the arm from 
vertical overhead to hanging at the side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm.  The muscles of Group 
II include extrinsic muscles of the shoulder girdle: (1) 
pectoralis major II (costosternal); and (2) latissimus dorsi 
and teres major (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi); (3) 
pectoralis minor; (4) rhomboid.  This diagnostic code 
provides a noncompensable (zero percent) rating for slight 
muscle injury of the non-dominant extremity, a 20 percent 
evaluation for moderate and moderately severe muscle injury 
of the non-dominant extremity, and a 30 percent evaluation 
for severe muscle injury of the non-dominant extremity.  38 
C.F.R. § 4.73, Diagnostic Code 5303 (2005).

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III: the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with muscle group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  This diagnostic code provides 
a noncompensable (zero percent) rating for slight muscle 
injury of the non-dominant extremity, a 20 percent evaluation 
for moderate and moderately severe muscle injury of the non-
dominant extremity, and a 30 percent evaluation for severe 
muscle injury of the non-dominant extremity.  38 C.F.R. § 
4.73, Diagnostic Code 5303 (2005).



(ii.)  Scar
 
While this claim was pending (the claim was filed in March 
2000), the applicable rating criteria for the skin (including 
scars) were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The September 2005 SSOC 
reflects that the VA AMC has evaluated the veteran's 
disability under the revised criteria.  Moreover, the August 
2000 rating decision, the January 2001 SOC, and the May 2001 
and February 2002 SSOC's reflects that the RO has evaluated 
the veteran's disability under the previous criteria.

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  Diagnostic 
Code 7800 provided ratings for scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  Obviously, these 
provisions are not for application, given the nature of the 
veteran's disability.  Under Diagnostic Code 7803, a maximum 
10 percent rating was assigned for scars which are poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a maximum 10 percent was assigned for scars which are 
tender and painful on objective demonstration.  No higher 
rating was available under these provisions.  Finally, under 
Diagnostic Code 7805, scars could be rated based on 
limitation on function of the part affected.

Under the new Diagnostic Code 7801, pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2005).

Under the new Diagnostic Code 7802, a maximum 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, that are superficial, that do not cause limited motion, 
and that involve area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2005).

Under the new Diagnostic Codes 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).

Analysis

Assignment of Diagnostic Code

As was noted above, the veteran's surgical residuals have 
been recognized by VA as encompassing muscle injury 
[Diagnostic Code 5203] and a tender and painful scar 
[Diagnostic Code 7804].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The record, as well as  contentions advanced by and on behalf 
of the veteran, at least suggest that other diagnostic codes 
may be applicable.  The Board will therefore initially 
determine which are the most appropriate diagnostic codes. 

The veteran contended in his March 2000 claim that it is 
difficult to breathe because the left side of his chest hurts 
when he breathes.  The veteran's complaint is of a 
musculoskeletal nature rather than a respiratory impairment.  
Moreover, a December 2003 VA examiner stated that there was 
no pulmonary problem resulting from the left mastectomy.  
Therefore, the diagnostic codes pertaining to respiratory 
disorders are not applicable.  

The Board has considered the evidence of a neurological 
disorder in the left chest wall.  A May 1997 VA orthopedic 
examiner diagnosed a persistent neuritis-type discomfort 
involving the intercostal nerve with an unknown etiology.  
Moreover, a private doctor diagnosed chronic neuropathic 
chest wall pain in 1999 and 2000.  However, the reports of a 
May 1997 VA neurological examination, a June 2000 VA 
examination, December 2003 VA examinations, February 2005 
private examination, and a March 2005 statement of a private 
doctor all show no neurological component for the left chest 
wall pain.  Specifically, the May 1997 VA neurological 
examination was normal.  The report of the February 2005 
private examination shows a private doctor did not attribute 
the chest wall pain to a neurological disorder.  Similarly, 
in March 2005 statement, a private doctor indicated that with 
regard to the left breast pain, there was no neurological 
issue.  

The Board places greater weight on the medical evidence 
showing no neurological disability.  Such evidence is more 
recent and, in the case of the April 1999 and December 2003 
VA examinations, includes a review of the veteran's claims 
file.  

Moreover, any muscle pain will be considered pursuant to the 
criteria for rating muscle injuries, as pain is one of the 
cardinal signs and symptoms of muscle disability.  In 
addition, any pain due to the surgical scar is being 
considered pursuant to the old and new criteria of Diagnostic 
Code 7804.  Additionally rating pain under a  neurological 
code would constitute prohibited pyramiding.  See 38 C.F.R. 
§ 4.14 (2005). 

The Board has also considered Diagnostic Code 5201 (arm, 
limitation of motion of).  However, there is no persuasive 
evidence that the veteran has limitation of motion in the 
left upper extremity due to the service-connected muscle 
injury and scar.  While the report of the December 2003 VA 
examination reveals that it was stated that "there is mild 
limitation of motion of the left upper extremity in that 
abduction was not limited," the remainder of the report 
reflects that the veteran was able to abduct to above 90 
degrees and that there was no limitation of motion due to the 
left chest wall scarring.  The is no other evidence which is 
suggestive of limitation of left upper extremity motion due 
to the service-connected disability.

The veteran's representative has argued that the disability 
should be rated under Diagnostic Code 7626 (breast, surgery 
of) because the veteran had a simple mastectomy and because 
that diagnostic code is not gender specific.  

Diagnostic Code 7626 is found in 38 C.F.R. § 4.116, 
"gynecological conditions and disorders of the breast".  
That section, in general, appears to apply to female 
veterans.  However, for the sake of argument the Board will 
assume that Diagnostic Code 7626 applies to male veterans as 
well.

The evidence does not in fact reflect that the veteran had a 
simple (or total) mastectomy as that term is applied in 
Diagnostic Code 7626.   ["Note:  For VA purposes: . . . (3) 
Simple (or total) mastectomy means removal of all of the 
breast tissue, nipple, and a small portion of the overlying 
skin, but lymph nodes and muscles are left intact."]  

While the December 2003 VA examiner reported that the veteran 
had undergone a simple mastectomy, a review of the service 
medical records reflects that the veteran underwent a partial 
mastectomy of the left breast.  The residuals involve muscle 
injury resulting from the removal of the mass, as well as a 
surgical scar.  These will be discussed in greater detail 
below.  There is no evidence of record which indicates that 
all of the breast tissue and nipple were removed.  Under such 
circumstances, the veteran is only entitled to a compensable 
rating under Diagnostic Code 7626 if there was a significant 
alteration of size or form.  In this case, the evidence does 
not show a significant alteration of size or form.  The 
report of the June 2000 VA examination shows that the 
examiner observed that there was very little asymmetry 
between the two breasts and that the asymmetry present was 
not disfiguring.  
In short, the Board does not believe that the application of 
Diagnostic Code 7626, even if it can be applied to male 
veterans, would be to his advantage.

The veteran's muscle disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5302 (Muscle Group II).  
After careful review of the record, the Board concludes that 
this Diagnostic Code is not the most appropriate, given the 
character of the veteran's disability.  Diagnostic Code 5302 
is used for rating an injury to Muscle Group II.  However, 
the medical evidence of record reflects that injury is to the 
anterior pectoralis, which is pectoralis major I (clavicular) 
and is a part of Muscle Group III.  Therefore, Diagnostic 
Code 5303, not Diagnostic Code 5302, 
is the most appropriate, given that Muscle Group III and not 
Muscle Group II is involved.  The Board will therefore use 
Diagnostic Code 5303 in rating the veteran's muscle injury.
 
The veteran has been rated under the old Diagnostic Code 7804 
(scar, superficial, tender and painful on objective 
demonstration) and the new Diagnostic Code 7804 (scars, 
superficial, painful on examination).  The Board finds that 
it is most appropriate to rate the veteran's scar under 
Diagnostic Code 7804, because the only manifestation of the 
scar is tenderness on palpation.  The report of the December 
2003 VA examination reflects that the scar measured 1 1/4 
inches in length and 1/16 inches in width.  In other words, 
the area of the scar does not exceed or approximate an area 
of six square inches, or 39 square centimeters, as to warrant 
a rating under the new Diagnostic Code 7801.  Diagnostic 
Codes 7802 and 7803 do not encompass the veteran's 
complaints, and in any event the maximum rating under each is 
the currently assigned 10 percent, so moving the veteran to 
either of those codes would accomplish nothing.      

Under Diagnostic Code 7805, scars may be rated on limitation 
of function of the affected part.  In this case, there is no 
clinical evidence that the scar impacts the function of the 
veteran's chest or left upper extremity.  Indeed, as 
discussed below, there is no evidence of loss of such 
function at all.

In short, for the reasons and bases discussed at length 
above, the Board finds that the veteran's service-connected 
surgery residuals are most appropriately rated under 
Diagnostic Codes 5303-7804. 



Esteban considerations

The Board has initially considered whether separate ratings 
for each aspect of the service-connected disability [the 
muscle injury and the scar] are warranted.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the medical evidence reflects that the veteran 
has a muscle injury resulting in chest wall pain and a tender 
scar.  Specifically, the report of a December 2003 VA 
examination reflects that the veteran has a tender scar and 
an injury to the deep fascia covering the left pectoralis 
major muscle that results in minor discomfort with pulling of 
the scarring area when the veteran abducts and elevates the 
left upper extremity.  The Board has concluded that the 
tender scar amounts to a disability which is separate and 
distinct from the other surgical residuals and therefore 
should be rated separately.  See Esteban, 6 Vet. App. at 261.  

Schedular ratings

(i.)  Diagnostic Code 5303

The veteran is right-handed.  Therefore, his left upper 
extremity is the non-dominant extremity.  As was discussed in 
the law and regulations section above, Diagnostic Code 5303 
provides for a noncompensable (zero percent) rating for 
slight muscle injury of the non-dominant extremity, a 20 
percent evaluation for moderate and moderately severe muscle 
injury of the non-dominant extremity, and a 30 percent 
evaluation for severe muscle injury of the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2005).
 
The Board observes in passing that the words such as 
"moderate" and "moderately severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005). Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

The objective clinical findings from the VA examinations show 
that the injury to Muscle Group III more nearly approximates 
the criteria for a moderate muscle disability.  The report of 
the December 2003 VA examination reflects that the veteran 
experiences a pulling discomfort in the area beneath the skin 
where the left mastectomy was performed and in the area of 
the defect where the breast tissue and subcutaneous tissue 
were removed when he abducts and elevates the left upper 
extremity, which is due to the pulling of the scar tissue 
over the fascia of the pectoralis major muscle.  The defect 
where the breast tissue and subcutaneous tissue were removed 
measure two by one inches in size.  Physical examination 
reflected that the skin is adherent to the fascia of the left 
pectoralis major muscle.  

Because there is some loss of deep fascia or muscle substance 
and a complaint of a pulling discomfort, the Board finds that 
a 20 percent rating may be assigned under Diagnostic Code 
5303.

The Board additionally finds that the post-surgical muscle 
disability is not severe.  Service medical records do not 
show a hospitalization for a prolonged period.  In fact, it 
appears that the veteran was hospitalized for two days.  
Moreover, and crucially, the report of the December 2003 VA 
examination shows that there was no weakness of the left 
upper extremity.  The examiner specifically noted that the 
pulling sensation did not limit the use of the left upper 
extremity, to include no limitation of motion or decrease the 
strength of that extremity.  Moreover, the examiner indicated 
that the pulling sensation did not limit the veteran's 
ability to work.  In the absence of loss of power or weakness 
in the left upper extremity, the absence of evidence of an 
inability to keep up with work requirements, and the absence 
of tests of strength and endurance compared with the right 
side showing positive evidence of impairment, the Board finds 
that the muscle disability is severe.  Therefore, a schedular 
rating in excess of 20 percent for an injury to Muscle Group 
III is not warranted.

The Board observes in passing that evaluation of muscle 
injuries is not predicated on limitation of motion, and that 
the cardinal signs of disability that are considered in 
evaluating muscle injuries incorporate all of the functional 
limitations that may result.  Therefore, DeLuca 
considerations are not for application in this case.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].

The Board additionally observes that even if 38 C.F.R. §§ 
4.40 and 4.45 could be considered, as discussed above the 
objective clinical evidence does not demonstrate loss of 
function of the left upper extremity which would allow for 
additional rating.

(ii.)  Diagnostic Code 7804

The veteran is receiving the maximum rating for painful and 
tender scar under both the old and new criteria of Diagnostic 
Code 7804.  

Extraschedular evaluation

In the August 2000 rating decision, the January 2001 SOC, and 
the various SSOCs, the RO considered the matter of referral 
of this issue for consideration of an extraschedular rating.  
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected disability.  Indeed, it does not appear 
from the record that he has not been hospitalized after 
service for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board has taken into consideration the veteran's work history 
reflecting that he no longer works for the Department of the 
Air Force.  He was initially found to be medically 
disqualified for the position of sheet metal mechanic and was 
later found to be medically disqualified for the position of 
medical clerk.  However, the record reflects that the veteran 
has an array of disabilities that interfere with employment, 
including a right upper extremity disability that precludes 
prolonged sitting and computer use.  There is no indication 
that the service-connected residuals of gynecomastia markedly 
interfere with employment.  In fact, the December 2003 VA 
examiner noted that the muscle injury did not limit the use 
of the left upper extremity or decrease the strength of that 
extremity.  More specifically, the examiner indicated that 
the pulling sensation did not limit his ability to work.  The 
report of the December 2003 VA examination also reflects that 
the veteran left his job because of right hand and right knee 
disabilities.    

In short, there is nothing in the current evidence of record 
to indicate that the service-connected disability causes 
impairment with employment over and above that which is 
contemplated in the assigned 20 percent and 10 percent 
schedular ratings.    See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion 

For reasons which have been expressed in detail above, the 
Board has concluded that the criteria for a separate 20 
percent disability rating for an injury to Muscle Group III 
have been met.  The criteria for a rating in excess of 10 
percent for the veteran's service-connected residual scar 
have not been met.


ORDER

An increased disability rating for the service-connected 
residual scar from a gynecomastia, status post mastectomy, 
rated 10 percent disabling, is denied.

A separate 20 percent disability rating for an injury to 
Muscle Group III as a service-connected residual of a 
gynecomastia, status post mastectomy, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.





	(CONTINUED ON NEXT PAGE)



REMAND

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
thumb and chest disabilities.

The veteran also seeks entitlement to service connection for 
bilateral carpal tunnel syndrome.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that this claim must be remanded 
for further evidentiary development.

Reason for remand

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (2), service connection is in effect 
for residuals of a gynecomastia, status post mastectomy; and 
status post fusion for a dislocation of the 
metacarpophalangeal joint of the right thumb.  However, 
evidence concerning elements (1) and (3) is sketchy.  

With respect to element (1), current disability, the medical 
records contain conflicting evidence regarding whether the 
veteran has bilateral carpal tunnel syndrome.  The veteran 
authorized the release of records from Dr. P. of the 
Orthopaedic Institute in San Antonio, Texas, in a September 
2004 VA Form 21-4142.  These records have not been obtained 
and, since they may shed light on the matter of a current 
existence of bilateral carpal tunnel syndrome, they need to 
be obtained.
  
As for element (3), medical nexus, in a November 2001 
statement, a private physician opined that the development of 
bilateral carpal tunnel was more likely than not the 
proximate result of the veteran's in-service injuries.  The 
reasoning for that opinion is obscure.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of a 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

Under the circumstances here presented, the Board believes 
that a medical examination with a medical opinion is 
necessary in order to answer the questions of whether the 
veteran currently has bilateral carpal tunnel syndrome and, 
if so, whether such is related to his service-connected 
disabilities..
  
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request records from Dr. 
P. of the Orthopaedic Institute in San 
Antonio, Texas.  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA must arrange for the veteran to 
undergo physical examination to determine 
whether he has carpal tunnel syndrome and 
if its etiology.  The examiner should 
determine whether the veteran has carpal 
tunnel syndrome in either or both hands.  
If carpal tunnel sydrome in either or 
both hands is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's residuals of a gynecomastia 
and/ right thumb disability caused or 
aggravated carpal tunnel syndrome.  The 
report of the physical examination should 
be associated with the veteran's VA 
claims folder.

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


